The opinion of the court was delivered by
Jackson, J.:
This is really a second appeal in the case of In re Estate of Goff, No. 42,894, this day decided ante p. 17, 379 P. 2d 225. Both appellants and appellees have raised questions concerning the propriety of the trial court proceeding in this case but the appellants persisted in pursuing it further. That case is readily available and we need not elaborate on the issues therein.
The decision in case No. 42,894 was actually announced in the decision of the trial court as of July 31, 1961. The executor, after *95filing a motion for new trial upon that order, began to file motions in which the court was questioned about the interest of U. S. Goff and Mary C. Goff to the oil and mineral rights in the “Parks Place.” It seems to this court that the executors were attempting to raise new issues and furthermore, Mary C. Goff individually has never been a party to the present action. It will be noticed that the court dealt with interests belonging to Mary C. Goff individually.
We are firmly convinced that the matter could have been dealt with more satisfactorily if a new action had been begun and the proper parties had been joined. Therefore, we are reversing the decisions of March 2 and of March 7, 1962 — which are the orders appealed from in this action — with directions to dismiss the proceedings. We do not mean to hold that such decisions were wrong in law nor do we necessarily approve of the holding.
The parties should file a separate action if they desire to pursue the matter further.
Parker, C. J., not participating.